Exhibit IFRS-USD Earning Release Unaudited Condensed Consolidated Interim Financial Statements prepared in compliance with IAS 34, Interim Financial Reporting Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Balance Sheets as of (Dollars in millions except share data) June 30, 2010 March 31, 2010 ASSETS Current assets Cash and cash equivalents $3,011 $2,698 Available-for-sale financial assets 42 569 Investment in certificates of deposit 393 265 Trade receivables 828 778 Unbilled revenue 228 187 Derivative financial instruments – 21 Prepayments and other current assets 156 143 Total current assets 4,658 4,661 Non-current assets Property, plant and equipment 955 989 Goodwill 178 183 Intangible assets 12 12 Deferred income tax assets 62 78 Income tax assets 123 148 Other non-current assets 127 77 Total non-current assets 1,457 1,487 Total assets $6,115 $6,148 LIABILITIES AND EQUITY Current liabilities Trade payables $5 $2 Derivative financial instruments 6 – Current income tax liabilities 208 161 Client deposits 4 2 Unearned revenue 125 118 Employee benefit obligations 30 29 Provisions 18 18 Other current liabilities 383 380 Total current liabilities 779 710 Non-current liabilities Deferred income tax liabilities 1 26 Employee benefit obligations 38 38 Other non-current liabilities 13 13 Total liabilities 831 787 Equity Share capital-Rs. 5 ($0.16) par value 600,000,000 equity shares authorized, issued and outstanding 571,067,501 and 570,991,592, net of 2,833,600 treasury shares each as of June 30, 2010 and March 31, 2010, respectively 64 64 Share premium 695 694 Retained earnings 4,722 4,611 Other components of equity (197) (8) Total equity attributable to equity holders of the company 5,284 5,361 Total liabilities and equity $6,115 $6,148 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Comprehensive Income (Dollars in millions except share data) Three months ended June 30, 2010 2009 Revenues $1,358 $1,122 Cost of sales 800 643 Gross profit 558 479 Operating expenses: Selling and marketing expenses 74 53 Administrative expenses 100 88 Total operating expenses 174 141 Operating profit 384 338 Other income, net 53 55 Profit before income taxes 437 393 Income tax expense 111 80 Net profit $326 $313 Other comprehensive income Fair value changes on available-for-sale financials assets, net of tax effect of $1 million (refer note 2.2) (1) – Exchange differences on translating foreign operations (188) 236 Total other comprehensive income $(189) $236 Total comprehensive income $137 $549 Profit attributable to: Owners of the company $326 $313 Non-controlling interest – – $326 $313 Total comprehensive income attributable to: Owners of the company $137 $549 Non-controlling interest – – $137 $549 Earnings per equity share Basic ($) 0.57 0.55 Diluted ($) 0.57 0.55 Weighted average equity shares used in computing earnings per equity share Basic 571,036,067 570,115,230 Diluted 571,332,571 570,818,075 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Changes in Equity (Dollars in millionsexcept share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2009 572,830,043 $64 $672 $3,618 $(570) $3,784 Changes in equity for the three months ended June 30, 2009 Sharesissued on exercise of employee stock options 229,134 — 4 — — 4 Dividends (including corporate dividend tax) — — — (189) — (189) Net profit — — — 313 — 313 Exchange differences on translating foreign operations — 236 236 Balance as of June 30, 2009 573,059,177 $64 $676 $3,742 $(334) $4,148 Balance as of April 1, 2010 570,991,592 $64 $694 $4,611 $(8) $5,361 Changes in equity for the three months ended June 30, 2010 Sharesissued on exercise of employee stock options 75,909 — 1 — — 1 Dividends (including corporate dividend tax) — — — (215) — (215) Fair value changes on available-for-sale financial assets, net of tax effect of $1 million (refer note 2.2) — (1) (1) Net profit — — — 326 — 326 Exchange differences on translating foreign operations — (188) (188) Balance as of June 30, 2010 571,067,501 $64 $695 $4,722 $(197) $5,284 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (Dollars in millions) Three months ended June 30, 2010 2009 Operating activities: Net profit $326 $313 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 45 46 Income on investments (8) (2) Income tax expense 111 80 Changes in working capital Trade receivables (77) 52 Prepayments and other assets (32) (15) Unbilled revenue (47) (25) Trade payables 2 (3) Client deposits 2 – Unearned revenue 11 20 Other liabilities and provisions 53 (17) Cash generated from operations 386 449 Income taxes paid (48) (62) Net cash provided by operating activities $338 $387 Investing activities: Expenditure on property, plant and equipment, including changes in retention money (51) (30) Loans to employees (7) – Non-current deposits placed with corporation (34) – Income on investments 4 2 Investment in certificates of deposit (137) – Redemption of certificates of deposit 2 – Investment in available-for-sale financial assets (243) (403) Redemption of available-for-sale financial assets 759 167 Net cash provided by/(used in) investing activities $293 $(264) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 1 4 Payment of dividends (184) (161) Payment of corporate dividend tax (31) – Net cash used in financing activities $(214) $(157) Effect of exchange rate changes on cash and cash equivalents (104) 137 Net increase/(decrease) in cash and cash equivalents 417 (34) Cash and cash equivalents at the beginning 2,698 2,167 Cash and cash equivalents at the end $3,011 $2,270 Supplementary information: Restricted cash balance $22 $1 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Notes to the Unaudited Condensed Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty.
